 


114 HR 3259 IH: To grant authority to the President to detain non-diplomatic officials of the Government of Iran in the United States and non-diplomatic officials of the Government of Iran in certain other countries until all United States citizens held by the Government of Iran are released and returned to the United States, and for other purposes.
U.S. House of Representatives
2015-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
114th CONGRESS
1st Session
H. R. 3259 
IN THE HOUSE OF REPRESENTATIVES 
 
July 28, 2015 
Mr. Rohrabacher introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To grant authority to the President to detain non-diplomatic officials of the Government of Iran in the United States and non-diplomatic officials of the Government of Iran in certain other countries until all United States citizens held by the Government of Iran are released and returned to the United States, and for other purposes. 
 
 
1.Congressional findingCongress finds that the Government of Iran is unjustly holding at least three United States citizens, Jason Rezaian, Saeed Abedini, and Amir Hekmati, and possibly Robert Levinson, as hostages. 2.Authority to detain non-diplomatic officials of the Government of Iran (a)In generalNotwithstanding any other provision of law, the President is authorized to take such actions as may be necessary to detain— 
(1)non-diplomatic officials of the Government of Iran in the United States; and (2)non-diplomatic officials of the Government of Iran in any other country if the government of such country provides authority in advance to the United States to take such actions to detain such officials in such country. 
(b)SunsetThe authority of subsection (a) shall expire on the date on which the United States citizens described in section 1 have been released and returned to the United States or the date on which the Government of Iran provides to the United States Government a full accounting of the whereabouts of Robert Levinson, whichever occurs later.   